PER CURIAM.
By petition for writ of certiorari we have for review an order of the Florida Industrial Commission dated September 6, 1966.
We find upon argument of counsel for the respective parties, consideration of the *496briefs and the record in this canse that the essential requirements of law have not been violated. It is therefore ordered that said petition be and the same is hereby denied. The petition for attorney’s fees is also denied.
THORNAL, C. J., and DREW, O’CON-NELL, CALDWELL, and ERVIN, JJ., concur.